Case 1-20-45002-reg VOCoss Filed LUflofeO Entered LO/1o/20 Loi 20104

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
Xx

 

In re:
Chapter 11
RLCH, INC., Case No. 820-43052-REG
Debtor.

x

 

NOTICE OF APPEARANCE AND REQUEST
FOR NOTICES AND SERVICE OF PAPERS
PLEASE TAKE NOTICE, that ALLAN B. MENDELSOHN, LLP, 38 New Street,
Huntington, New York 11743, represents MAXIM CAPITAL (Creditor) and party in interest in
the above case. The undersigned hereby enters his appearance pursuant to Section 1109 (b) of the
Bankruptcy Code and Federal Rule of Bankruptcy Procedure 9010 (b) and request copies of all
notices and pleadings pursuant to Federal Rules of Bankruptcy Procedure 2002 (a). All such
notices should be addressed as follows:
MAXIM CAPITAL
ALLAN B. MENDELSOHN, ESQ.
ALLAN B. MENDELSORN, LLP
38 New Street
Huntington, New York 11743
(631) 923-1625
PLEASE TAKE FURTHER NOTICE, that pursuant to Section 1109(b) of the
Bankruptcy Code, the foregoing demand includes not only the notices and papers referred to in the

Rules specified above but also includes, without limitation, notices of any application, complaint,

demand, hearing, motion, petition, pleading or request, whether formal or informal,
Case 1-20-45002-reg VOCS Filed 10/lo/2eO Entered LO/Lo/2z0 Loi 20704

whether written or oral and whether transmitted or conveyed by mail, delivery, telephone,

telegraph, telex or otherwise filed with regard to the above case and proceedings therein.

Huntington, NY; October 15, 2020

Respectfully Submitted,

jr

ALLAN B. MENDHLSQHN, ESQ.
Attorney for MAXIM CAPITAL
38 New Street

Huntington, New York 11743
(631) 923-1625
Case 1-20-45002-reg VOCS Filed 10/lo/2eO Entered LO/Lo/2z0 Loi 20704

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In re:
Chapter 11
RLCH, INC., Case No. 820-43052-REG
Debtor.

x

 

STATE OF NEW YORK, COUNTY OF SUFFOLK SS.:

The undersigned, residing at the address set forth below, being duly sworn, deposes and
says: that deponent is not a party to this action, and is over the age of eighteen (18) years.

That on the date this affidavit was sworn to, deponent served a copy of the within Notice
of Appearance and Request for Notices and Service of Papers upon:

RLCH Inc., P.O. Box 604768, Bayside, NY 11360
Herrick, Feinstein LLP, 2 Park Avenue, New York, NY 10016

United States Trustee, Office of the United States Trustee, Long Island Federal
Courthouse, 560 Federal Plaza —- Room 560, Central Islip, NY 11722-4437

the address(es) designated for that purpose, by depositing a true copy of same enclosed in a
postpaid properly addressed wrapper, first class mail, in an official depository under the exclusive
care and custody of the United States Postal Service within the State of New York.

 

 

Sworn,fo before me this
day of October, 2020

Notary Public /

MICHAEL J. O'SULLIVAN
Notary Public, State of New York
No. (Osio65526
ualified in Nassau County ;
Commission Expires August 19, 20 2/

 
Case 1-20-45002-reg VOC oS Filed 1O/lo/20 Entered LOjLoiz0 Loi 20/04

Chapter 11

Case No. 820-43052-REG

UNITED STATES BANRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In re:
RLCH, INC.,

Debtor.

 

NOTICE OF APPEARANCE AND REQUEST
FOR NOTICES AND SERVICE OF PAPERS

 

 

ALLAN B. MENDELSOHN
ALLAN B. MENDELSOMN, LLP
38 New Street
Huntington, New York 11743
(631) 923-1625
